    Case 3:19-cv-02281-K Document 31 Filed 11/26/19   Page 1 of 6 PageID 306



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                         Plaintiff,
                                                  Case No. 3:19-cv-02281-K
         vs.

MATCH GROUP, INC., a corporation,

                         Defendant.


        MATCH GROUP, INC.’S RESPONSE IN OPPOSITION TO PLAINTIFF FTC’S
                             MOTION TO EXCLUDE




ACTIVE 251433565
    Case 3:19-cv-02281-K Document 31 Filed 11/26/19                Page 2 of 6 PageID 307



                          MEMORANDUM OF POINTS AND AUTHORITIES

         Match agrees that this Court should not rely on matters not pleaded or referenced in the

Complaint in ruling on the four discreet legal issues presented by its Motion to Dismiss. That

said, the FTC’s Exclusion Motion should be denied, because it focuses on matters that the Court

need not rely on in considering the Motion to Dismiss. The Fifth Circuit is clear that, so long as

this Court uses information for background, and does not “show legal reliance” on such

information, it need not convert a motion to dismiss into one for summary judgment. Knighton

v. Merscorp Inc., 304 F. App’x 285, 287 (5th Cir. 2008) (unpublished) (“Here, the district judge

only referenced information outside of the pleadings in the section of her opinion providing

background on MERS and its role in mortgage lending. This does not show legal reliance on the

information.”). As demonstrated in Match’s moving and reply briefs, and summarized herein,

the fatal defects in the FTC’s Complaint are found within that pleading.

         A.        The Complaint Fails to Satisfy Section 13(b) If the FTCA Is Not “About To”
                   Be Violated, So Any Dispute About “Permanent” Discontinuance Is
                   Irrelevant.

         The Exclusion Motion objects that Match states in its Response that it has “permanently

ceased” the practices challenged by the Complaint. While these practices have indeed been

permanently discontinued, it is not necessary for the Court to analyze permanence to grant the

Motion to Dismiss. The Complaint repeatedly admits that Match ceased the alleged conduct

underlying Counts I-IV. (Compl. ¶¶ 3, 19, 20, 34.) For two of these counts, the Complaint states

that the conduct was ceased by “mid-2018” and for another two, “mid 2019.” (Id. at ¶ 3.) The

Complaint further makes no allegation that the practices have been resumed, that there are any

plans to resume them, or any facts that give an inference that they are “about to” be resumed, as




MATCH’S RESPONSE IN OPPOSITION TO FTC’S MOTION TO EXCLUDE                                   Page 1
ACTIVE 251433565
    Case 3:19-cv-02281-K Document 31 Filed 11/26/19                  Page 3 of 6 PageID 308



required for the FTC to have statutory authorization under Section 13(b). (Mot. to Dismiss at 1,

9-14.)

         While the Exclusion Motion states without any support that the practices are merely

“suspended” (implying their resumption in the future), the actual Complaint does not allege this.

(Exclusion Mot. at 4.) The FTC too is bound to the actual allegations made in its Complaint

when opposing the Motion to Dismiss. When this Court analyzes the Motion to Dismiss,

Plaintiff cannot supplement its pleading through briefs. EuroTec Vertical Flight Sols., LLC. v.

Safran Helicopter Engines S.A.A., 3:15-CV-3454-S, 2019 WL 3503240, at *17 n.10 (N.D. Tex.

Aug. 1, 2019) (“It is axiomatic that Plaintiff cannot amend the complaint by a brief in opposition

to a motion to dismiss.”). The FTC is held to the four corners of the Complaint and is entitled to

no presumption of truth for matters outside of it.

         Rather, the Complaint’s failure to satisfy Section 13(b) is evident from the face of the

Complaint, without need to rely on descriptions of them as “suspended” or “permanent.” This

issue should not affect the Court’s analysis, and thus this portion of the Exclusion Motion should

be denied as moot.

         B.        The Complaint Fails to Plead the Lack of Simple Alternative Cancellation
                   Methods

         ROSCA requires that internet sellers using auto-renewal services “provide[] simple

mechanisms for a consumer to stop recurring charges.” 15 U.S.C. § 8403. The FTC admits that

its “Complaint is clearly limited to Match’s online cancellation and the substantial injury that the

method caused[.]” (Exclusion Mot. at 6.) It also admits that Match offers “alternative

cancellation mechanisms available on Match’s platform” that the “FTC did not challenge.”

(Exclusion Mot. at 5.) Any potential ambiguity about the scope of the Complaint’s challenge of

Match’s “billing and cancellation practices” is addressed by the admissions in the Exclusion


MATCH’S RESPONSE IN OPPOSITION TO FTC’S MOTION TO EXCLUDE                                    Page 2
ACTIVE 251433565
    Case 3:19-cv-02281-K Document 31 Filed 11/26/19                   Page 4 of 6 PageID 309



Motion, which makes crystal clear that the FTC acknowledges the existence of alternative

cancellation methods and does not challenge them. (Id. at 5-6.) This sets up a purely legal

question for the Court: Can the FTC plead a ROSCA violation by attacking only one of a

defendant’s several cancellation methods? As the plain text of the statute indicates, it cannot.

The Court need not reach the specifics or number of Match’s alternative cancellation methods to

decide this issue, but rather, should hold that the FTC must satisfy the text of the statute in its

pleading.

         C.        The Court Need Not Ignore the History of This Case

         The FTC proposes to exclude Match’s discussion of the history of the FTC Investigation

(Exclusion Mot. at 6) and so-called “Generic Praising” of its business, including its fraud

prevention practices. (Exclusion Mot. at 7.) Including basic background, like information about

Match’s business to correct the Complaint’s biased and inaccurate background descriptions of

them, is standard practice. The Court need not legally rely on either to dismiss the Complaint

(and Match is not asking the Court to rely on either), and so they are not grounds for an

exclusion order. Knighton, 304 F. App’x at 287 (approving references to background

information).

         D.        Match Has Withdrawn the “Wrong Entity” Issue

         Finally, Match has repeatedly informed the FTC that it has sued the wrong entity because

Match Group, Inc. is a holding company that performed none of the actions challenged by the

Complaint. (Mot. to Dismiss at 1 fn. 2.) Match has repeatedly tried to work with the FTC to

have it amend the Complaint to name the correct entity, Match Group, LLC, but the FTC has

thus far refused to even engage in a substantive discussion of the matter or provide a single




MATCH’S RESPONSE IN OPPOSITION TO FTC’S MOTION TO EXCLUDE                                      Page 3
ACTIVE 251433565
    Case 3:19-cv-02281-K Document 31 Filed 11/26/19                          Page 5 of 6 PageID 310



reason for its naming of a holding company as the defendant.1 It is supremely inefficient for the

FTC to refuse to engage in a good-faith discussion of this, especially because it has been

repeatedly placed on notice that it has sued the wrong entity. See Perez v. Prods. of Tomorrow,

Inc., 06-20309-CIV, 2006 WL 8433479, at *3 (S.D. Fla. July 18, 2006) (“[A]s Plaintiff has now

been placed on notice [that defendant believed it was not the correct defendant], it is incumbent

that he investigate the possibility that he has sued the wrong entity and his failure to do so could

be grounds for the imposition of sanctions.”).

         While courts have dismissed wrongly-named entities through motions to dismiss

including reference to affidavit, in the interests of efficiency, and because the FTC’s entire

Complaint should be dismissed as laid out in Match’s Motion to Dismiss, Match withdrew its

request that the FTC dismiss Match Group, Inc. from the case. See, e.g., Warter v. Boston Sec.,

S.A., No. 03-81026-CIV/RYSKAMP, 2004 WL 691787, at *13 (S.D. Fla. Mar. 22, 2004)

(dismissing claim alleging wrongdoing by bank where plaintiff incorrectly sued holding

company because “[t]he holding company and the bank are not one and the same, and the

holding company does not conduct any banking activities”). If necessary, however, Match plans

to raise this issue with a motion for leave to seek early summary judgment. The FTC has

informed Match—again, with no explanation—that it will oppose Match’s motion for leave to

file an early summary judgment. The FTC’s refusal to conform its pleadings to reality is a waste

of judicial and Match’s resources, and Match will seek costs.


                                                      ***




1
 The FTC’s purported justification in its Opposition for naming Match Group Inc., a supposed veil-piercing theory,
has no basis, and makes no sense where those allegations are completely absent from the Complaint.

MATCH’S RESPONSE IN OPPOSITION TO FTC’S MOTION TO EXCLUDE                                                 Page 4
ACTIVE 251433565
    Case 3:19-cv-02281-K Document 31 Filed 11/26/19               Page 6 of 6 PageID 311



         In conclusion, the FTC attempts another distraction with the Exclusion Motion. The

Court need not reach these issues to grant the Motion to Dismiss, and should deny the Exclusion

Motion as moot.


 Date: November 26, 2019                           By: /s/ Angela C. Zambrano
                                                      Angela C. Zambrano
                                                      State Bar No. 24003157
                                                      angela.zambrano@sidley.com
                                                      David Sillers
                                                      State Bar No. 24072341
                                                      dsillers@sidley.com
                                                      SIDLEY AUSTIN LLP
                                                      2021 McKinney Ave, Suite 2000
                                                      Dallas, TX 75201
                                                      Telephone: 214.981.3300
                                                      Fax: 214.981.3400

                                                      Chad S. Hummel (pro hac vice)
                                                      chummel@sidley.com
                                                      SIDLEY AUSTIN LLP
                                                      1999 Avenue of the Stars, 17th Floor
                                                      Los Angeles, CA 90067
                                                      Telephone: 310.595.9500
                                                      Fax: 310.595.9501

                                                      Attorneys for Match Group, Inc.



                                 CERTIFICATE OF SERVICE

         On November 26, 2019, I filed the foregoing document with the clerk of court for the

U.S. District Court, Northern District of Texas. I hereby certify that I have served the document

on all counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                         /s/ David Sillers
                                                         David Sillers




MATCH’S RESPONSE IN OPPOSITION TO FTC’S MOTION TO EXCLUDE                                 Page 5
ACTIVE 251433565
